          Case 2:21-cv-00076-JAD-NJK Document 22 Filed 04/21/21 Page 1 of 1




 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     JAMES EDWARD JONES,
 8                                                       Case No.: 2:21-cv-00076-JAD-NJK
            Plaintiff(s),
 9                                                                     Order
     v.
10                                                                 [Docket No. 21]
     DESIGNED RECEIVABLE SOLUTIONS,
11   INC., et al.,
12          Defendant(s).
13         This is a multi-defendant case in which several Defendants have already appeared.
14 Pending before the Court is a joint motion for a month-long extension to Defendant Equifax’s
15 deadline to answer the complaint. Docket No. 21. Equifax previously received a month-long
16 extension, at which time it was cautioned that “NO FURTHER EXTENSIONS WILL BE
17 GRANTED.” Docket No. 14 at 2 (emphasis in original). The pending request for further
18 extension ignores that warning.     Moreover, the bare reference to settlement discussions is
19 insufficient to justify a further extension at this juncture. Cf. Gerawan Farming v. Rehrig Pac.
20 Co., 2013 U.S. Dist. 39121, at *12-13 (E.D. Cal. Mar. 19, 2013). Accordingly, the joint motion
21 for extension is DENIED. As a one-time courtesy, however, the deadline will be extended by two
22 days to April 23, 2021.
23         IT IS SO ORDERED.
24         Dated: April 21, 2021
25                                                            ______________________________
                                                              Nancy J. Koppe
26                                                            United States Magistrate Judge
27
28

                                                  1
